IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Samuel Land Company,                 :
                 Appellant           :
                                     :
            v.                       :    No. 714 C.D. 2018
                                     :
Zoning Board of Adjustment           :
of The City of Pittsburgh,           :
City of Pittsburgh and Daniel        :
Guttman                              :


                                  ORDER

             NOW, January 8, 2019, having considered appellee Daniel Guttman’s

application for reargument and appellant’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge